

115 HRES 367 IH: Establishing the Select Committee on Gun Violence Prevention.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 367IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Thompson of California (for himself, Mr. Aguilar, Ms. Barragán, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Mr. Brown of Maryland, Ms. Brownley of California, Mr. Butterfield, Mr. Capuano, Mr. Cárdenas, Mr. Carson of Indiana, Ms. Castor of Florida, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cohen, Mr. Conyers, Mr. Cooper, Mr. Courtney, Mr. Crowley, Mr. Cummings, Mrs. Davis of California, Mr. DeFazio, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mr. Doggett, Mr. Michael F. Doyle of Pennsylvania, Ms. Eshoo, Ms. Esty of Connecticut, Mr. Evans, Mr. Foster, Ms. Fudge, Mr. Garamendi, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings, Mr. Higgins of New York, Mr. Huffman, Ms. Jackson Lee, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Khanna, Mr. Kildee, Mr. Langevin, Mr. Larson of Connecticut, Mrs. Lawrence, Mr. Levin, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Lowenthal, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Ms. Moore, Mr. Moulton, Mr. Nadler, Mrs. Napolitano, Mr. Nolan, Mr. Norcross, Ms. Norton, Mr. O'Rourke, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Perlmutter, Ms. Pingree, Mr. Pocan, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Mr. Ruiz, Mr. Rush, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Mr. David Scott of Georgia, Mr. Serrano, Mr. Sires, Ms. Slaughter, Ms. Speier, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Mr. Tonko, Ms. Tsongas, Mr. Vargas, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, Mr. Yarmuth, Ms. Adams, Mr. Danny K. Davis of Illinois, Mrs. Lowey, Ms. Lee, Mr. Veasey, Mr. Richmond, Mr. Polis, Mr. McEachin, Ms. Gabbard, Mr. Crist, Mrs. Torres, Ms. Frankel of Florida, Ms. Rosen, Mr. Soto, Mr. Thompson of Mississippi, Mr. Ryan of Ohio, Mr. Panetta, Mr. Carbajal, Mr. Engel, Mr. Himes, Mr. O'Halleran, Mr. Gallego, Mr. Peters, Mr. Correa, Ms. Blunt Rochester, Ms. Kaptur, and Mrs. Murphy of Florida) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONEstablishing the Select Committee on Gun Violence Prevention. 
1.EstablishmentThere is hereby established the Select Committee on Gun Violence Prevention (hereafter referred to as the Select Committee). 2.Composition (a)CompositionThe Select Committee shall be composed of 12 Members appointed by the Speaker, of whom 6 shall be appointed after consultation with the Minority Leader.
(b)Chair and Ranking Minority MemberThe Speaker shall designate one Member to serve as chair of the Select Committee, and the Minority Leader shall designate one Member to serve as ranking minority member of the Select Committee. (c)VacanciesAny vacancy in the Select Committee shall be filled in the same manner as the original appointment.
3.Duties
(a)Investigation and StudyThe Select Committee is authorized and directed to conduct a full and complete investigation and study, and to issue a report of its findings to the House, regarding each of the following: (1)The causes of mass shootings.
(2)Methods to improve the Federal firearms purchaser background check system. (3)Connections between access to firearms and dangerously mentally ill individuals.
(4)Strengthening Federal penalties for trafficking and straw purchasing of firearms. (5)Closing loopholes that allow some domestic abusers continued access to firearms.
(6)Linkages between firearms and suicide. (7)Gun violence’s effect on public health.
(8)The correlation between State gun violence prevention laws and the incidence of gun violence. (9)The importance of having reliable and accurate information on gun violence and its toll on our Nation.
(10)The implementation of effective gun violence prevention laws in accordance with the Second Amendment to the Constitution. (11)Rates of gun violence in large metropolitan areas.
(b)HearingsIn carrying out its duties under subsection (a), the Select Committee shall hold at least one public hearing in the District of Columbia and at least two public hearings in locations outside of the District of Columbia. 4.Rules and proceduresRule XI of the Rules of the House of Representatives shall apply to the Select Committee in the same manner as such Rule applies to a standing committee of the House, except to the extent inconsistent with this resolution.
5.Staff; funding
(a)StaffThe chair of the Select Committee, upon consultation with the ranking minority member of the Select Committee, may employ and fix the compensation of such staff as the chair considers necessary to carry out this resolution. (b)FundingThere shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary for the expenses of the Select Committee. Such payments shall be made on vouchers signed by the chair of the Select Committee and approved in the manner directed by the Committee on House Administration. Amounts made available under this subsection shall be expended in accordance with regulations prescribed by the Committee on House Administration.
6.Recommendations
(a)Final ReportThe Select Committee shall issue a final report and recommendations, including legislative proposals, not later than 60 days after the date of the adoption of this resolution. (b)Interim Findings and ReportsIn addition to the final report and recommendations required under subsection (a), the Select Committee may issue such interim findings and reports as it deems necessary.
7.Termination
(a)In GeneralThe Select Committee and all authority granted in this resolution shall expire upon the issuance by the Select Committee of the final report and recommendations under section 6(a). (b)RecordsUpon the dissolution of the Select Committee, the records, files, and materials of the Select Committee shall be transferred to the Clerk of the House. 
